Citation Nr: 1829020	
Decision Date: 05/22/18    Archive Date: 06/05/18

DOCKET NO.  14-26 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction.  

2.  Entitlement to service connection for celiac disease.  

3.  Entitlement to service connection for dysphonia and global hystericus.  

4.  Entitlement to service connection for epididymitis. 

5.  Entitlement to an initial compensable disability rating for left hip degenerative arthritis, based on limitation of extension.  

6.  Entitlement to an initial compensable disability rating for right hip degenerative arthritis, based on limitation of extension.  

7.  Entitlement to an initial compensable disability rating for degenerative joint disease (DJD), left thumb.  

8.  Entitlement to an initial compensable disability rating for DJD, right thumb.  

9.  Entitlement to an initial compensable disability rating for chondromalacia, left knee.  

10.  Entitlement to an initial compensable disability rating for a right side inguinal hernia.    


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1984 to December 2011.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In August 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.




The issues of entitlement to service connection for epididymitis, as well as increased ratings for bilateral hip degenerative arthritis based on limitation of extension, bilateral thumb DJD, left knee chondromalacia, and right side inguinal hernia are remanded for additional evidentiary development below.  Therefore, these claims are REMANDED to the Agency of Original Jurisdiction (AOJ) for further development as described in the REMAND portion of this decision.  VA will notify the Veteran if additional action is required on his part.


FINDING OF FACT

Chronic erectile dysfunction, celiac disease, and residual manifestations of vocal cord lesion surgery have been present since service.


CONCLUSIONS OF LAW

1.  Erectile dysfunction was incurred in active service.  38 U.S.C. § 1110, 1111 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).

2.  Celiac disease was incurred in active service.  38 U.S.C. § 1110, 1111 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).

3.  Residuals of a vocal cord lesion surgery, including chronic hoarseness/global hystericus and dysphonia, were incurred in active service.  38 U.S.C. § 1110, 1111 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).






REASONS AND BASES FOR FINDING AND CONCLUSIONS

Legal Criteria

Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

Burden of Proof

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The Veteran contends that service connection is warranted for erectile dysfunction, celiac disease, chronic hoarseness/global hystericus, and dysphonia because these conditions originated while he was serving on active duty.  

His service treatment records (STRs) show that on May 25, 2010, the Veteran reported having a four-year history of difficulty with erections.  He was prescribed Viagra at that time.  In an October 11, 2011, chronic care flowchart the Veteran's male erectile disorder was listed as a chronic illness.  His STRs also show that in September 2007 the Veteran was assessed for unintentional weight loss following his 2006 deployment to Afghanistan.  Ensuing lab assessments revealed nontropical celiac sprue disease.   Further, the Veteran's STRs show that in August 2005 he reported experiencing a hoarseness feeling, as if something was lodged in his throat.  Following assessment, the Veteran was noted to have a left sided vocal cord lesion.  On August 29, 2005, the Veteran underwent a surgical procedure to remove the lesion.  However, after his surgery, the Veteran continued to report problems.  For example, in July 2008 the Veteran stated that he continued to experience difficulty speaking, as well as hoarseness.  In October 2011 the Veteran reported the same symptoms and was diagnosed with global hystericus.  In the above-noted October 2011 chronic care flowchart the Veteran's vocal cord disorder and laryngeal ulcer manifestations were listed as chronic illnesses.

In July 2012 the Veteran underwent a VA General Medical examination.  At that time, the examiner diagnosed the Veteran with erectile dysfunction and celiac disease, but indicated his diagnosis was based on the Veteran's subjective reports.  The Board finds, however, that the Veteran is competent to report his manifestations, and the VA examiner is competent to diagnose the Veteran based on his reports.  The Board also notes that in September 2017, the Veteran's private physician at the Ambulatory Surgery Center wrote a statement on behalf of the Veteran.  In his statement he chronicled the Veteran's history of a vocal cord lesion surgery.  In addition, the clinician noted the Veteran's ongoing problems with a constant globus sensation and speech.  The physician found the Veteran's ongoing manifestations to be more likely than not related to his military service, because these manifestations began after his 2005 surgery.  

In this case, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence considering the entirety of the record.  The Board also notes that under certain circumstances, lay evidence may be sufficient to establish a nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Lay evidence has been found to be competent with regard to a disease that has "unique and readily identifiable features" that are "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007); see also Petitti v. McDonald, 27 Vet. App. 415, 427-28 (2015) (where the Court of Appeals for Veterans Claims found objective evidence of pain need not come from a medical professional; a lay person may provide the requisite confirmation).

Here, the Veteran was diagnosed with chronic erectile dysfunction and vocal cord surgery residuals in service.  He was also diagnosed with nontropical celiac sprue disease in service.  During his July 2012 VA examination, the examiner again diagnosed the Veteran with erectile dysfunction and celiac disease.  Further, the Veteran's private physician has provided a medical opinion establishing ongoing disabling manifestations, consisting of a globus sensation and speech difficulties, since the Veteran's 2005 vocal cord surgery.  In sum, the Board is satisfied that the evidence supporting a nexus between the claimed conditions and military service is at least in equipoise with the evidence against a nexus.  Therefore, the Veteran is entitled to service connection for his erectile dysfunction, celiac disease, chronic hoarseness/global hystericus, and dysphonia disabilities.


ORDER

Entitlement to service connection for erectile dysfunction is granted.

Entitlement to service connection for celiac disease is granted.

Entitlement to service connection for residuals of vocal cord surgery, to include chronic dysphonia and global hystericus, is granted. 




REMAND

Additional development is required before the remaining claims on appeal are decided.

Service Connection for Epididymitis

Initially, the Board notes that the Veteran's STRs indicate he did not have any genitourinary problems at the time he enlisted in service.  However, during his time on active duty he was treated on several occasions for epididymitis.  Specifically, his records show he was treated for epididymitis in August 1997, May 2010, and October 2010.  The above-noted October 2011 chronic care flowsheet lists spermatocele as a chronic illness.  During a July 2012 VA examination, the examiner found no objective evidence of epididymitis on examination.  However, during his August 2017 Board hearing the Veteran reported that this was a chronically recurrent condition, which was not ever fully ameliorated by treatment.  The examiner did not discuss whether, although not present at the precise time of the Veteran's July 2012 examination, his recurrent epididymitis shown in service remains a chronic disability.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  To be considered adequate, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Based on the foregoing insufficiencies, the Board finds a new examination and medical opinion is warranted.

Increased Ratings

Next, the Board notes that during his August 2017 Board hearing the Veteran asserted his bilateral hip, bilateral thumb, and left knee disabilities are worse than currently evaluated.  He most recently underwent VA examinations to assess these disabilities in July of 2012.  As there is evidence of a worsening of the disabilities since the last VA examinations, which were performed several years ago, the claims must be remanded for new examinations to determine the current severity of the disabilities.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

Finally, with respect to the Veteran's service-connected inguinal hernia, the Board notes that during his July 2012 VA examination, the examiner acknowledged that he did not review the Veteran's STRs.  These records show the Veteran reported experiencing pain in the right inguinal area just prior to discharge from active duty in October 2011.  At that time, the clinician noted a visual bulge.  The July 2012 examiner also stated there was no indication the Veteran required a support belt or truss for his hernia; however, during his August 2017 Board hearing the Veteran stated he had indeed purchased a support belt on the advice of his treating physician.  Given the significant time since his prior examinations were conducted and the indication his conditions may have worsened, the Board finds new examinations are required to fully assess the Veteran's service-connected disabilities.  

Accordingly, these matters are REMANDED for the following actions: 

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e). 

2.  Then, afford the Veteran a VA examination by an examiner with sufficient expertise to fully assess the severity of the Veteran's service-connected bilateral hip, bilateral thumb, left knee, and inguinal hernia disabilities.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Ensure the examiner provides all information required for rating purposes, to specifically include both active and passive range of motion testing, as well as weight-bearing and nonweight-bearing range of motion assessments.  In addition, the examiner must consider and discuss all procurable and assembled data such as the frequency, duration, characteristics, precipitating and alleviating factors, and the severity of the Veteran's musculoskeletal flare-ups, and then provide an assessment of the functional loss during flares, if possible in degrees of motion lost.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, he or she should be directed to clearly explain why that is so.  

3.  Also, afford the Veteran a VA examination by an examiner with sufficient expertise to address the etiology of the Veteran's claimed epididymitis disability.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Following a review of the relevant records and lay statements, the examiner should state an opinion with respect to whether the Veteran has a chronically recurrent epididymitis disability which at least as likely as not (a 50 percent probability or greater) originated during his period of active service or is otherwise etiologically related to his active service. 

The examiner must specifically consider the Veteran's assertions that he has experienced ongoing flare ups of this condition, as well as the Veteran's STRs which indicate he was treated several times for epididymitis and spermatocele in service, with an October 2011 chronic care flowsheet lists spermatocele as a chronic illness.  If the examiner is unable to provide the required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  

4.  Finally, undertake any other development determined to be warranted, and then readjudicate the issues on appeal.  If the benefits sought on appeal are not granted, furnish to the Veteran and his representative a Supplemental Statement of the Case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 




_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


